Citation Nr: 1101518	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  06-39 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The appellant had an initial period of active duty for training 
from November 1973 to March 1974.  He thereafter served in the 
Army National Guard until 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The appellant testified at a Board Videoconference 
hearing held in November 2010. 

Although the RO has styled the issue as one involving service 
connection for hepatitis C, the record shows that the appellant 
is seeking service connection for residuals of hepatitis B and/or 
C.  The record shows that the RO actually has included 
consideration of hepatitis B in the decisional documents on file.  
The Board has accordingly recharacterized the issue on appeal.

The record shows that the appellant has raised issues of 
entitlement to service connection for cardiovascular disability, 
and entitlement to VA pension benefits.  As to the cardiovascular 
disability, inasmuch as there is no indication that the RO has 
acted on his claim, that matter is referred to the RO for 
appropriate action.  As to pension benefits, the record shows 
that the claim is being processed.

In several statements on file, the appellant has discussed 
several disabilities he specifically notes are not service 
connected, including a back disorder.  In January 2010, he 
contacted the RO and indicated that he had filed a claim for a 
back disability.  It is unclear if the appellant was referring to 
his claim for pension, or whether he intended to assert a claim 
of service connection for back disorder.  If the appellant wishes 
to submit a claim of service connection for back disorder, he 
should so inform the RO, which should respond appropriately to 
any such communication received.




FINDINGS OF FACT

1.  The appellant was not exposed to any risk factors for 
hepatitis during any period of service. 

2.  The appellant's illicit intravenous drug use during service 
was not isolated, was frequent, and was not in the line of duty.

3.  The appellant had pre-service risk factors of tattoos in 1972 
and intravenous drug use, and the post-service risk factor of 
intravenous drug use.  

4.  The appellant did not experience any symptoms of hepatitis in 
service, and did not experience continuous symptoms of hepatitis 
after service.  

5.  The appellant's currently diagnosed hepatitis is not related 
to the initial period of active duty for training or any 
subsequent period of active duty for training. 


CONCLUSION OF LAW

The criteria for service connection for hepatitis are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and evidence 
the claimant is expected to provide.

As will be discussed in greater detail below, the appellant's 
claims file was lost during the pendency of this appeal, and a 
rebuilt folder was constructed.  A copy of the December 2004 
rating decision from which this appeal originates indicates that 
the appellant was provided with notice pursuant to 38 U.S.C.A. 
§ 5103 in December 2003.  He was thereafter provided with 
38 U.S.C.A. § 5103(a)-compliant notice in December 2008 (which is 
on file), including as to notice of the information and evidence 
necessary to substantiate the initial rating and the effective 
date to be assigned a grant of service connection in the event 
his claim was successful.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The appellant responded in January 2009 that he had no further 
evidence to submit, and his claim was thereafter readjudicated in 
a May 2009 supplemental statement of the case, thereby curing any 
notice deficiency.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
supplemental statement of the case, is sufficient to cure a 
timing defect).  Based on the procedural history of this case, it 
is the conclusion of the Board that VA has complied with any duty 
to notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist an appellant, the record 
shows that at some point between December 2004 and September 2005 
the claims file was lost and had to be rebuilt.  According to a 
copy of the December 2004 rating action, the evidence on file at 
the time included the appellant's October 2003 claim, his Army 
National Guard service records, an August 2004 statement by the 
appellant, records from Kaiser Permanente for April 2001 to 
January 2004, and two letters from the University of California, 
San Francisco Medical Center dated respectively in February and 
March 2004.  

In August 2006, the appellant was notified that his claims file 
had been lost, and was invited to provide any service treatment 
records, separation papers, and copies of VA correspondence in 
his possession.  He responded only with a copy of his DD 214, but 
indicated that the VA Outpatient Clinic in Martinez, California 
would have all pertinent medical records.  In December 2008, he 
was provided with 38 U.S.C.A. § 5103(a)-compliant notice, 
including the advisement that he could submit "buddy" 
statements in support of his claim. 

The RO attempted to re-obtain the appellant's service treatment 
records, but was informed by the Records Management Center at the 
National Personnel Records Center in May 2006 that no records for 
the appellant were available.  In June 2006, VA reported that a 
search of the appropriate VA facilities for the appellant's 
missing records was unavailing.  Given that the appellant's 
service records were apparently transferred to VA at some point, 
the Board finds that the Records Management Center's response 
demonstrates that further efforts to obtain the appellant's 
service treatment records would be futile.  The Board does 
acknowledge the appellant's contention that he was placed three 
times in a detoxification program at Fort Ord during his period 
of initial active duty for training, and notes that the RO has 
not attempted to contact that facility directly.  Given the 
length of time since the reported detoxification, it is likely 
such records would have been transferred from Fort Ord to the 
National Personnel Records Center, and thereafter to the claims 
file.  Even if Fort Ord still maintains the records of the 
detoxification, however, the Board points out that the appellant 
himself contends the treatment was for intravenous drug abuse.  
Such abuse, as explained in the decision portion of this action, 
precludes the very benefit he seeks.  The Board consequently 
finds that no efforts to contact the Fort Ord facility are 
necessary to decide the claim.

The record shows that VA has obtained the VA treatment records 
from the Martinez Outpatient Clinic for January 2004 to May 2008, 
and that records from Kaiser Permanente and Sutter Solano Medical 
Center for September 1998 to August 2008 are on file.  Since the 
August 2006 VA correspondence, the appellant has not authorized 
VA to obtain records for him from the University of California, 
San Francisco Medical Center, but he did submit the records he 
himself received when he attempted to contact that facility.  As 
the above facilities provided whatever records were in their 
possession, or otherwise apparently have no records for the 
appellant, and as the appellant has not identified or authorized 
VA to obtain any other records in connection with his claim, the 
Board finds that VA has fulfilled its duty to assist the 
appellant in obtaining records in support of his claim.  
38 U.S.C.A. § 5103A.  

VA has not provided the appellant with an examination or obtained 
a medical opinion addressing the etiology of his hepatitis.  
Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record if 
VA determines it is necessary to decide the claim.  In disability 
compensation claims, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with a veteran's service or with another service-
connected disability, but (4) there is insufficient competent 
medical evidence on file for the Secretary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In the present case, an examination or medical opinion is not 
required because there is sufficient competent medical evidence 
on file for the Secretary to make a decision on the claim.  The 
appellant clearly has a current disability.  He contends that the 
in-service event in this case is intravenous drug abuse, and the 
Board has no reason to doubt the credibility of his account that 
such abuse occurred.  He maintains that his current hepatitis is 
the eventual result of that drug abuse.  Notably, however, the 
in-service event and injury claimed, namely the drug abuse, is 
defined by law as not occurring in the line of duty, and 
hepatitis based on such drug abuse therefore is not permitted.  
The appellant does not otherwise allege, or the evidence suggest, 
another event, injury or disease in service that led to 
hepatitis.  The evidence as it stands therefore is sufficient to 
make a decision on the claim, and a VA examination or opinion is 
not necessary.  

In this decision, the Board has found as a fact that there was no 
in-service injury or disease, including no in-service risk 
factors for hepatitis other than the reported intravenous drug 
abuse, and no chronic in-service symptoms of disability of 
hepatitis.  Because there is no in-service injury or disease to 
which competent medical opinion could relate a current 
disability, there is no reasonable possibility that a VA 
examination or opinion could aid in substantiating the current 
claim for service connection for hepatitis.  See 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002) (VA "is not required to provide 
assistance to a claimant . . . if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); 38 C.F.R. 
§ 3.159(d) (VA to discontinue assistance where there is "no 
reasonable possibility that further assistance would substantiate 
the claim").

The Board has considered the decision in Charles v. Principi,  16 
Vet. App. 370, 374-75 (2002); however, in the absence of evidence 
of an in-service disease or injury, including risk factors other 
than drug abuse, referral of this case to obtain an examination 
and/or an opinion as to the etiology of the hepatitis would in 
essence place the examining physician in the role of a fact 
finder, would suggest reliance on an inaccurate history of 
occurrence of an in-service risk factors, and could only result 
in a speculative opinion or purported opinion of no probative 
value.  The U.S. Court of Appeals for Veterans Claims (Court) has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does not 
serve to verify the occurrences described); Reonal v. Brown,  5 
Vet. App. 458, 461 (1993) (the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant that have been previously rejected). 

Referral of this case for an examination or to obtain a medical 
opinion would be a useless act.  The duty to assist by providing 
a VA examination or opinion is not invoked in this case because 
there is no reasonable possibility that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 
C.F.R. 
§ 3.159(d).  
 
In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159.  For these reasons, the appellant will not be 
prejudiced as a result of the Board proceeding to the merits of 
the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Service Connection for Hepatitis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  With 
chronic disease as such in service, subsequent manifestations of 
the same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Active military, naval, and air service includes active duty, any 
period of active duty for training during which the individual 
concerned was disabled or died from a disease or injury incurred 
or aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty (or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training).  
38 C.F.R. § 3.6(a).  Active duty means full-time duty in the 
Armed Forces, other than active duty for training.  38 C.F.R. § 
3.6(b)(1). 

Direct service connection may be granted only when a disability 
was incurred or aggravated in line of duty, and not the result of 
the veteran's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his or her abuse of alcohol or 
drugs.  38 C.F.R. § 3.301(a).

The isolated and infrequent use of drugs by itself will not be 
considered willful misconduct; however, the progressive and 
frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy or 
experience their effects and the effects result proximately and 
immediately in disability or death, such disability or death will 
be considered the result of the person's willful misconduct.  
Organic diseases and disabilities which are a secondary result of 
the chronic use of drugs and infections coinciding with the 
injection of drugs will not be considered of willful misconduct 
origin.  Where drugs are used for therapeutic purposes or where 
use of drugs or addiction thereto, results from a service-
connected disability, it will not be considered of misconduct 
origin.  38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, or 
air service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the person on whose service benefits are 
claimed.  Drug abuse means the use of illegal drugs (including 
prescription drugs that are illegally or illicitly obtained), the 
intentional use of prescription or non-prescription drugs for a 
purpose other than the medically intended use, or the use of 
substances other than alcohol to enjoy their intoxicating 
effects.  38 C.F.R. 
§ 3.301(d).  See also 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m).

VA's General Counsel has interpreted that direct service 
connection for a disability that is a result of a claimant's own 
abuse of alcohol or drugs is precluded for purposes of all VA 
benefits for claims filed after October 31, 1990.  See VAOPGCPREC 
7-99; VAOPGCPREC 2-98.  See generally, Allen v. Principi, 
237 F.3d 1368, 1377 (Fed. Cir. 2001).

In this case, in statements and testimony, the appellant contends 
that his hepatitis infections were caused by his use of 
intravenous drugs (heroin and cocaine) beginning during his 
period of initial active duty for training in the Army National 
Guard.  He explains that, immediately after his basic training, 
higher ranked personnel introduced him to heroin and cocaine, and 
that he felt peer pressure to partake.  He contends that the 
Medical Board findings concerning a history of intravenous 
narcotics use that began at age 16 (prior to service) were a lie.  
The appellant testified that he attended detoxification three 
times during that first period of training, and that he continued 
using illicit drugs until 2009.  He testified that he was first 
diagnosed with hepatitis in 1994 or 1998.

After a review of the evidence of record, the Board finds that 
the appellant was not exposed to any risk factors for hepatitis 
during any period of service.  The Board also finds that the 
appellant had illicit intravenous drug use during service that 
was not isolated, was frequent, and was not in the line of duty; 
therefore, this in-service risk factor may not be recognized for 
VA disability compensation purposes.  The Board also finds that 
the appellant had pre-service risk factors of tattoos in 1972 and 
intravenous drug use, and the post-service risk factor of 
intravenous drug use.

The appellant's service treatment records are not on file, and 
are lost.  According to a copy of the December 2004 rating 
action, his July 1973 enlistment examination noted the absence of 
any clinical abnormalities; the appellant denied any history of 
jaundice or hepatitis.  His January 2004 separation examination 
was also clinically normal, but a Medical Board report noted a 
history of amphetamine dependence which had existed prior to 
service, with a history of intravenous narcotics use beginning at 
age 16.  The appellant was apparently separated from his National 
Guard service for the convenience of the government for not 
meeting medical fitness standards.  The RO noted that the service 
treatment records did not show any evidence of hepatitis.

The December 2004 rating decision indicated that records from 
Kaiser Permanente documented a history of intravenous drug use.  
VA treatment records on file for the period from January 2004 to 
May 2008 show a history of intravenous drug abuse, as well as 
treatment for hepatitis C and a history of hepatitis B.  An 
October 2004 entry notes that his risk factors for contracting 
hepatitis C were intravenous drug use in the 1970s, a history of 
cocaine use, and tattoos in 1972.  The appellant denied any blood 
transfusions or exposure to blood or body fluids.

Private medical records on file for September 1998 to August 2008 
show that in September 1998 the appellant reported a recent 
history of a hepatitis C diagnosis.  He reported having felt 
feverish for months, with fatigue and aching.  In October 1998, 
he reported 20-year history of intravenous drug abuse, and noted 
that he had just found out that he had hepatitis C.  In January 
2004, the appellant reported a remote history of hepatitis B and 
C. 

As already noted, the service treatment records are missing.  The 
Board has no reason to doubt the accuracy of the December 2004 
rating decision's recitation of the contents of the service 
treatment records at the time.  The rating action noted that the 
service treatment records were entirely silent for any reference 
to hepatitis.  The appellant himself does not contend that he was 
treated for symptoms of or found to have hepatitis during his 
period of initial active duty for training that began in November 
1973, or until at least 30 years after that training period ended 
in March 1974.  Nor does he contend that his hepatitis first 
manifested during any other period of active duty for training.  
There is no evidence of record which even remotely suggests that, 
other than through intravenous drug use, the hepatitis originated 
during any period of active duty for training.

The appellant instead contends that his hepatitis eventually 
resulted from intravenous heroin and cocaine use which started 
during his period of initial active duty for training.  The 
appellant acknowledges that he continued to use intravenous drugs 
until very recently, and the Board accordingly concludes that the 
appellant's reported use of intravenous drugs in service was on a 
frequent basis.

Even assuming that the appellant's hepatitis originated from his 
heroin and cocaine use in service, the Board points out that the 
appellant admits to the frequent intravenous use of those illicit 
substances.  He does not contend that the intravenous drug use 
was isolated or infrequent, and the fact that he has continued to 
use the substances until recently suggests the opposite. 

The appellant's frequent intravenous use of illicit substances, 
namely heroin and cocaine, clearly constitutes drug abuse 
pursuant to 38 C.F.R. § 3.301(d), and consequently any injury or 
disease, including hepatitis infection, resulting from that drug 
abuse is not considered to have occurred in the line of duty.

The Board notes that the only other risk factor for hepatitis 
identified by treating clinicians is tattoos, but that those 
tattoos were apparently applied in 1972, prior to the appellant's 
entrance into the National Guard.

In short, the evidence shows that, other than possibly through 
illicit drug use, the appellant's hepatitis did not originate 
during his period of initial active duty for training, or during 
any subsequent period of active duty for training.  With respect 
to the possibility that it originated from drug abuse, if true, 
the law provides that a disease resulting from the abuse of drugs 
in service may not be considered to have been incurred in the 
line of duty, thereby precluding entitlement to direct service 
connection, including for any resulting infections.

As the evidence on file clearly shows that the appellant's 
hepatitis did not originate during any period of service, except 
through the abuse of an illicit substance in service, the 
preponderance of the evidence is against the claim, and the claim 
for service connection for hepatitis is denied.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for hepatitis is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


